Citation Nr: 9910796	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active military 
service, to include the period from March 1966 to March 1970, 
and from January 1971 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 rating decisions by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), and denied a claim of entitlement to an increased 
rating for arthritis of the lumbar spine, evaluated as 10 
percent disabling.  A notice of disagreement (NOD) was 
received in January 1996, and a statement of the case (SOC) 
was issued in February 1996.  A substantive appeal was 
received in July 1996.  In July 1997, after additional 
evidence was received, the RO granted service connection for 
PTSD, and assigned a 30 percent disability rating, effective 
July 20, 1994.  A NOD was received as to the veteran's PTSD 
rating in September 1997.  A SOC was issued in November 1997.  
A substantive appeal was received in January 1998.

A review of the veteran's transcript from his hearing, held 
in July 1996, shows that he expressed disagreement with the 
RO's January 1996 denial of his claim that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a disability of the shoulders.  As 
the veteran addressed this issue at the RO hearing in July 
1996, and there is a transcript of his testimony on file, the 
hearing transcript is a timely Notice of Disagreement.  See 
38 C.F.R. § 20.202 (1998); see also Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (when oral remarks (i.e., hearing testimony) 
are transcribed, a statement becomes written).  However, it 
does not appear that a statement of the case has been issued.  
See 38 C.F.R. § 20.200 (1998).  Accordingly, this matter is 
referred to the RO for issuance of a statement of the case.

The veteran's claim of entitlement to an increased rating for 
service-connected arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling, is the subject of the 
REMAND portion of this decision.


FINDING OF FACT

As of June 13, 1995, the veteran's service-connected PTSD was 
productive of no more than severe social and industrial 
impairment, and no more than severe occupational and social 
impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

As of June 13, 1995, the criteria for entitlement to a 70 
percent schedular evaluation for the veteran's PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation for PTSD is well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA outpatient and examination 
reports, as well as Social Security records, the Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran's claim for service connection for PTSD was 
received on June 13, 1995.  By rating decision in July 1997, 
the RO determined that service connection was warranted for 
the veteran's PTSD.  For unclear reasons, the RO apparently 
assigned an effective date of July 20, 1994.  The RO 
evaluated the veteran's PTSD as 30 percent disabling.  
Accordingly, the issue is whether a rating in excess of 30 
percent is warranted for the period from June 13, 1995 to the 
present.  38 C.F.R. § 3.400 (1998). 

A review of the transcripts from the veteran's hearings, held 
in July 1996, March 1998 and February 1999, shows that he 
asserts that he has sleep disturbances and severe flashbacks.  
He reported that he had no friends and that he cannot stand 
to be in crowds.  He stated that although he goes to church 
he often has to leave early, either because of his arthritis, 
or because his mind races.  He reported that he had at least 
three nightmares a week and one to three panic attacks per 
week.  He said that his typical day involves sitting around 
the house while his wife is at work.

As previously stated, the veteran filed his claim on June 13, 
1995.  During the course of the appeal, the rating criteria 
were changed.  Specifically, on October 8, 1996, the VA 
published a final rule, effective November 7, 1996, to amend 
the section of the Schedule for Rating Disabilities dealing 
with mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  
Under the circumstances, the veteran's increased rating claim 
is to be reviewed under the criteria most favorable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

In its rating decision of July 1997, the RO assigned the 
veteran's psychiatric disorder a 30 percent rating.  Under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the criteria 
in effect prior to November 7, 1996, a 30 percent rating for 
PTSD was warranted when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating of 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was for application when 
the ability to establish or maintain effective or favorable 
relationships with people was severely impaired and   the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  The highest rating of 100 percent was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, the person had totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
person was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994). 

After reviewing the totality of the evidence, the Board finds 
that a 70 percent evaluation is warranted for the veteran's 
PTSD under the old rating criteria.  The evidence includes VA 
outpatient treatment reports which show that the veteran has 
been receiving treatment for his PTSD once or twice per month 
since July 1994, and that he has been on medications for 
control of his symptomatology since that time.  He has 
consistently reported PTSD symptoms, and records from the 
Social Security Administration (SSA), while not controlling 
for VA rating purposes, show that in January 1996 he was 
determined to have been disabled as of January 1, 1992, and 
that he had several "severe" conditions, including post-
traumatic stress syndrome (PTSS), recurrent depression, and 
physical disorders.  In particular, the SSA's records 
indicate that the veteran has concentration problems 
associated with delayed onset of PTSS and anxiety related to 
Vietnam.  The SSA's records also indicated that the veteran 
has "marked" difficulties in maintaining social 
functioning, and "frequent" deficiencies of concentration.  
The veteran's VA PTSD examination report, dated in July 1995, 
shows that the veteran complained of symptoms that included 
decreased memory, exaggerated startle response, irritability, 
sleep disturbance, nightmares, intrusive thoughts of Vietnam, 
and depression.  The Axis I diagnoses were PTSD and major 
recurrent depressive disorder.  The veteran's PTSD 
examination report, dated in April 1998, shows that his 
complaints were essentially identical to those reported in 
the July 1995 VA PTSD examination report.  The Axis I 
diagnoses were PTSD and recurrent depressive disorder.  The 
Axis V diagnosis was a GAF score of 47, with a high of 50 for 
the past year.

Further, the Board finds that the criteria for a 70 percent 
evaluation were met as of the date that he filed his claim 
for service connection for PTSD, i.e., June 13, 1995, such 
that his 70 percent evaluation is warranted effective on that 
date.  See 38 C.F.R. § 3.400(b)(2)(i) (1998). 

However, a rating in excess of 70 percent is not warranted.  
With regard to the first basis for a 100 percent rating, the 
evidence does not support a conclusion that the veteran 
experiences virtual isolation in the community.  
Notwithstanding the veteran's testimony to the effect that he 
spends almost all his time at home and has no friends, 
records from Inez Physical Therapy (Inez), dated in March 
1995, show he reported soreness due to playing basketball.  
An Inez record, dated in December 1995, shows that he was 
helping coach a basketball team.  VA outpatient reports also 
show that the veteran spoke of several Vietnam buddies, and 
that he brought one of them along with him for treatment.  
Although he has testified that he has a new truck which he 
does not like to drive, VA hospital records, dated in 
February 1998, show that he sought treatment for chest pain 
which struck while he was driving, about 35 miles from home.  
He has also reported that he attends church weekly, although 
he sometimes leaves early.  He has attended PTSD group 
therapy on an ongoing basis, and physical therapy from at 
least 1994 to 1996, without difficulty. 

As for the second basis for a 100 percent rating under the 
old criteria, the evidence does not show that the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  VA outpatient, hospital and examination 
reports show that the veteran has consistently been noted to 
be oriented, with relevant and coherent speech, and to be 
without psychotic symptoms.  In this regard, although a March 
1998 VA outpatient treatment report shows that a social 
worker recorded the veteran's report of past suicide or 
homicidal ideation, and psychotic symptoms, to include visual 
hallucinations, as well as "chronic and severe" PTSD 
symptoms, these reports are not substantiated by clinical 
findings.  For example, a VA hospital report, dated in 
February 1998, shows that the veteran denied having any 
problems doing any of the following: falling asleep, sleeping 
through the night, staying awake, or communicating with 
people.  He also denied having bothersome thoughts, hearing 
voices or sounds or having visual hallucinations.  In 
addition, a March 1998 VA PTSD examination report shows that 
the examiner indicated the veteran had never attempted 
suicide, and that he denied currently having suicidal or 
homicidal ideation or audiovisual hallucinations.

As for the third basis for a 100 percent rating under the old 
criteria, the evidence does not show that the veteran is 
demonstrably unable to obtain or retain employment by reason 
of PTSD symptomatology.  Although the veteran was determined 
to be disabled as of January 1, 1992 by the SSA, a review of 
the SSA's records shows that the veteran's disability 
determination included consideration of other "severe" 
physical disorders, specifically, arthritis of the knees, 
back and shoulders.  In addition, the SSA determined that the 
veteran did not have symptoms resulting in a complete 
inability to function independently outside of the area of 
his home.  Finally, the Board notes that, although the 
veteran does not appear to have worked since 1992, he 
apparently left a position as a security guard on his own 
initiative, and then worked at a one-year contract position 
at a veterans' referral center.  He stated that he has not 
made any attempt to secure gainful employment since he left 
that position.  In a February 1998 VA hospital report, he 
described his physical activity level as "active."

Additionally, a rating in excess of 70 percent is not 
warranted under the new criteria for PTSD, as in effect 
November 7, 1996 and thereafter.  Under the revised criteria, 
the veteran's condition is still rated under DC 9411. The 
revised DC provides that a 100 percent rating is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, there is no significant objective evidence of 
the symptoms required for a 100 percent rating.  For example, 
in May 1995, the veteran reported that his medication had 
helped him greatly, and that although his biggest problem had 
been anger, his anger had been under good control for the 
last six months.  In October 1996, he requested that he not 
be scheduled for an examination for at least three months, 
because he felt he was doing well.  In addition, as 
previously stated, VA outpatient and examination reports show 
that the veteran has consistently been noted to be oriented, 
with relevant and coherent speech, and to be without 
psychotic symptoms or other evidence of gross impairment in 
thought processes.  Most recently, in a VA hospital report, 
dated in February 1998, the veteran denied having any 
problems falling asleep, sleeping through the night, staying 
awake or communicating with people, and he denied having 
bothersome thoughts, hearing voices or sounds, or having 
visual hallucinations.  In a March 1998 VA PTSD examination 
report, the veteran denied having suicidal or homicidal 
ideation, or audiovisual hallucinations.  Cognitive functions 
were grossly preserved and affect was appropriate.  Overall, 
the veteran's GAF scores have ranged from 41 to 70, 
suggesting that his symptoms ranged from serious to mild.  
See The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994). The 
Board notes that, while there is some evidence of subjective 
complaints of memory loss, these symptoms have not been shown 
to be of such severity that a 100 percent rating is 
warranted.  

Based on the foregoing, the Board finds that the impairment 
resulting from the veteran's PTSD warrants no higher than a 
70 percent rating, from June 13, 1995.

Finally, the Board notes that a regulation in effect prior to 
November 7, 1996, provided that in a case where the only 
compensable service connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code shall be 
assigned.  38 C.F.R. § 4.16(c) (1996).  However, that 
regulation is not for application in this case, as the 
veteran has also been granted service connection for 
arthritis of the lumbar spine.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected PTSD, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of objective evidence 
which indicate that the veteran's PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to a 70 percent rating for PTSD, effective June 
13, 1995, is warranted.  To this extent, the appeal is 
granted.  


REMAND

The veteran's arthritis of the lumbar spine is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC's) 5010-5292.  

At his videoconference hearing, held in February 1999, the 
veteran and his representative argued that the veteran's most 
recent examination report, dated in March 1998, was 
inadequate.  Based upon its review of this report, the Board 
agrees.  A review of this examination report shows that the 
examiner merely noted the range of motion with regard to 
flexion and extension of the veteran's back.  There were no 
objective findings of pain on motion, and there were only 
cursory findings as to intact sensory and reflexes, and a 
lack of muscle wasting.  There were no other findings as to 
pain, weakness and functional loss of the low back, or 
comment as to whether the pain was supported by adequate 
pathology and visible behavior.  See 38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca v. Brown,  8 Vet. App. 202, 205 (1995).  

Furthermore, an adequate VA examination includes an opinion 
on medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  In addition to the foregoing lack of findings on 
functional loss, the Board notes that in this case, 
an X-ray report accompanying the March 1998 examination 
report contains an impression of probable spondylolysis, L5, 
with spondylolisthesis L5 on S1, and degenerative disc 
disease (DDD), L2-3.  It is therefore clear that the veteran 
has been diagnosed with lumbosacral DDD.  He is currently 
suffering from a multitude of low back symptoms, to include 
radiating pain to the lower extremities, a limitation of 
motion in the lumbar spine, tenderness of the spine, and 
numbness and reported weakness in the left leg.  However, the 
veteran is not service-connected for his DDD, the first 
diagnosis of which came approximately 10 years after his 
separation from service, and there is no opinion in the 
claims file as to the etiology of DDD or the relationship, if 
any, between service connected arthritis of the lumbar spine 
and DDD.  Nor is there a medical opinion in the claims file 
which would serve as a basis for the Board to dissociate the 
symptoms of the veteran's low back disorder from his 
nonservice-connected DDD.  

The Board finds that the veteran, who is seeking an increased 
evaluation for all of his low back symptomatology, has 
implicitly raised the issue of entitlement to service 
connection for DDD of the lumbosacral spine as secondary to 
service connected arthritis of the lumbar spine.  Disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected, 
38 C.F.R. § 3.310 (1998), and secondary service connection 
may also be granted for the degree of aggravation to a non-
service connected disorder which is proximately due to or the 
result of a service connected disorder, Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The secondary service connection 
issue is, the Board finds, inextricably intertwined with the 
increased rating issue, and should be adjudicated by the RO 
prior to readjudication of the increased rating claim.

Based on the foregoing,  it is the Board's judgment that 
another examination is required in which the physician 
reviews all pertinent records and addresses the question of 
the etiology of the veteran's DDD and the relationship of DDD 
to arthritis of the lumbar spine. 38 C.F.R. § 4.2 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that a review of the February 1999 hearing 
transcript shows that the veteran asserted that recent 
reports of medical treatment from the Paul B. Hall Hospital, 
in Paintsville, Kentucky, were supportive of his claim, and 
the veteran's representative indicated that these records 
would be requested.  Unfortunately, although the record was 
held open for 30 days, any such records are not currently 
associated with the claims file. VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  On remand, an attempt 
should be made to obtain those records.

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
physicians who have treated him for his 
low back disorder which are not currently 
a part of the claims file.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such treatment records, to include 
the records of treatment from the Paul B. 
Hall Hospital.  Copies of all records 
obtained should be associated with the 
claims folder.

2.  The veteran should be afforded a 
comprehensive VA examination of the spine 
to determine the severity of the 
veteran's service-connected low back 
disorder, and the etiological 
relationship, if any, between the 
veteran's service-connected low back 
disorder and his nonservice-connected 
degenerative disc disease (DDD). 
Specifically, the examiner should make 
the following determinations: 1) the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's DDD is etiologically 
related to, or caused by, his service-
connected arthritis of the lumbar spine; 
2) if the examiner finds that arthritis 
of the lumbar spine did not cause DDD, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that the veteran's service-connected 
arthritis of the lumbar spine has 
aggravated his DDD; and 3) if aggravation 
(but not causation) is found, the 
examiner is requested to quantify the 
degree of additional disability to the 
DDD resulting from aggravation by the 
service-connected arthritis of the lumbar 
spine (if this cannot reasonably be done, 
the examiner should so state).  All 
indicated tests and studies should be 
accomplished.  The examiner must be 
provided the claims folder for review in 
conjunction with the examination.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth. 

3.  In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion of the low back.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated. If it has 
been determined that the veteran's DDD 
was not caused or aggravated by his 
service-connected low back disorder, the 
examiner is requested to restrict the 
above-referenced findings to the 
disability caused by the service-
connected arthritis of the lumbar spine.  
If this cannot reasonably be done, the 
examiner should so state.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The RO should adjudicate the secondary 
service connection claim and then readjudicate the increased 
rating claim.  If the benefits sought are not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable procedural and appellate rights before the record 
is returned to the Board for further review.  The purposes of 
this REMAND are to afford the veteran due process of law and 
to obtain clarifying medical information.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  The veteran is advised that, when a claimant, 
without good cause, fails to report for a necessary VA 
examination, an original claim shall be rated on the evidence 
of record and an increased rating shall be denied.  38 C.F.R. 
§ 3.655 (1998).  No action is required of the veteran until 
he receives further notice.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

